Citation Nr: 0714312	
Decision Date: 05/15/07    Archive Date: 06/01/07

DOCKET NO.  03-27 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.	Entitlement to service connection for arthritis of the 
knees.

2.	Entitlement to a higher rating than 30 percent for history 
of chronic hepatitis C with cirrhosis, status-post liver 
transplant.

3.	Entitlement to a higher rating than 10 percent for chronic 
active hepatitis C,   with fatigue, refractory to therapy.  

4.	Entitlement to a higher disability rating for diabetes 
mellitus, type II,              initially rated as 40 percent 
disabling from March 27, 2001 to December 30, 2003, and rated 
as 60 percent disabling from December 31, 2003 onwards.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1968 
to June 1970.

This case comes to the Board of Veterans' Appeals (Board) 
from a July 2002   rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO)  in Hartford, 
Connecticut, which granted service connection for diabetes 
mellitus, type II (based upon presumed herbicide exposure in 
service), with an initial rating  of 40 percent effective 
from March 27, 2001.  That decision then awarded a temporary 
100 percent rating for a history of hepatitis C with 
cirrhosis, following    a liver transplant, effective June 
20, 2001 -- with a 30 percent rating as of               July 
1, 2002.  Also, a claim for service connection for arthritis 
of the knees           was denied.  The veteran appealed this 
decision, including the initial rating assigned for his 
diabetes mellitus.  See Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).

In December 2003, the veteran provided testimony during a 
hearing at the RO before a local Decision Review Officer 
(DRO).

While this appeal was pending, through an April 2005 rating 
action, the RO increased from 40 to 60 percent the rating for 
diabetes mellitus, from         December 31, 2003.  In 
addition, regarding his service-connected condition of         
the liver, a separate 10 percent rating for chronic active 
hepatitis C was granted -- effective September 24, 2003.  
Notwithstanding the higher ratings awarded in each instance, 
the veteran is requesting still higher amounts of disability 
compensation under the rating schedule.  See AB. v. Brown, 6 
Vet. App. 35, 39 (1993) (the veteran is presumed to be 
seeking the highest possible rating for a disability unless 
he expressly indicates otherwise).  

Based upon the evidence obtained thus far relevant to this 
appeal, the claims for service connection for arthritis of 
the knees, and for higher ratings for chronic hepatitis C and 
other residuals status-post liver transplant, may be decided.   
However, the remaining claim for an increased rating for 
diabetes mellitus requires additional development of the 
evidence.  So it is being remanded to the RO via    the 
Appeals Management Center (AMC) in Washington, D.C.  VA will 
notify         the veteran if further action is required on 
his part.


FINDINGS OF FACT

1.	The veteran has been provided comprehensive notice of the 
evidence required   to substantiate his claims for service 
connection for arthritis of the knees, and  higher ratings 
for hepatitis C and residuals of a liver transplant, and 
apprised of the procedures for obtaining that supporting 
evidence and information.  Moreover, VA has fulfilled its 
duty to assist him in obtaining the supporting evidence.

2.	While there is of record a relatively recent diagnosis of 
bilateral osteoarthritis    of the knees, and similar 
findings of mild degenerative joint disease and 
chrondrocalcinosis, there is no competent medical evidence 
linking a current       knee disorder to the veteran's 
military service.  

3.	Following the conclusion of one-year from the veteran's 
liver transplant procedure in June 2001, up until the 
September 24, 2003 effective date of a  separate disability 
evaluation for chronic active hepatitis C, the veteran had 
normal liver function tests, and other than fatigue, he had 
no resumption of symptoms of any other liver condition that 
pre-existed the time of the liver transplant procedure.   
Since September 2003, the veteran remained stable following 
his liver transplant, and manifested only some fatigue, 
ascites and abdominal varices, and no additional 
symptomatology besides that attributable to hepatitis C.  
4.	The condition of hepatitis C has not been manifested by the 
presence of         daily fatigue, malaise, and anorexia 
(without weight loss and hepatomegaly), requiring dietary 
restriction or continuous medication; or incapacitating 
episodes          of between two and four weeks duration over 
a 12-month period -- nor has it involved minimal liver damage 
with associated fatigue, anxiety, and gastrointestinal 
disturbance of lesser degree and frequency but necessitating 
dietary restriction     and other therapeutic measures.  


CONCLUSIONS OF LAW

1.	The veteran's arthritis of the knees was not incurred or 
aggravated during service, and may not be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1137, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.102, 
3.159, 3.303, 3.307, 3.309 (2006).

2.	The criteria are not met for a rating higher than 30 
percent for history of chronic hepatitis C with cirrhosis, 
status-post liver transplant.  38 U.S.C.A. §§ 1155, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 
4.1, 4.2, 4.3, 4.6, 4.7, 4.10; 4.114, Diagnostic Code (DC) 
7351 (2006).

3.	The criteria are not met for a rating higher than 10 
percent for chronic active hepatitis C, with fatigue, 
refractory to therapy.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 
4.2, 4.3, 4.6, 4.7, 4.10; 4.114, DCs 7345 (as in effect prior 
to July 2, 2001) and 7354 (2006).









REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002), 
was signed into law effective November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2006).  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) ("Pelegrini II"). This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal  of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim.  As previously defined by the 
courts, those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.

Upon receipt of an application for "service connection" 
(including a claim for a higher rating for an already 
service-connected disability), therefore, VA is required to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  This includes notice that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.
Regarding the degree of disability element, Dingess/Hartman 
holds that a claimant must, at a minimum, be notified that 
should service connection be awarded,                a 
schedular or extraschedular disability rating will be 
determined by applying relevant diagnostic codes in the 
rating schedule, found in Title 38, Code of 
Federal Regulations, to provide a rating from 0 percent to as 
much as 100 percent based upon the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and impact on 
employment.  Moreover, consistent with the statutory and 
regulatory history, that notice must provide examples of the 
types of medical and lay evidence that   the claimant could 
submit (or ask VA to obtain) that are relevant to 
establishing a disability.

As to the effective date element, Dingess/Hartman holds that 
the claimant must be notified that the effective date of an 
award of service connection and any assigned disability 
rating(s) will be determined based on when VA receives the 
claim,         when the evidence that establishes the basis 
for a disability rating that reflects that level of 
disability was submitted, or on the day after the veteran's 
discharge from service if the claim that is the basis for 
which service connection is awarded is submitted within one 
year after discharge.  

Concerning the matter of timing, the Court states that the 
notice on the disability rating and effective date elements 
must be provided prior to an initial unfavorable decision by 
the agency of original jurisdiction (AOJ, i.e., RO).  
Such timely notice provides a meaningful opportunity for a 
claimant to act responsively and to participate effectively 
in the development of his or her claim.  When a content-
complying - but late, notice is provided, a question is 
raised as to whether the claimant was prejudiced by the late 
notice, and the answer to that question depends on the 
factual situation in a particular case.  See, too, Pelegrini 
II, 18 Vet. App. at 119-20 (where the Court also held, among 
other things, that VCAA notice, as required by 38 U.S.C. § 
5103(a), to the extent possible, must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits).  See, as well, Mayfield v. 
Nicholson, 19 Vet. App. 103,   128 (2005), reversed and 
remanded, 444 F.3d 1328 (Fed. Cir. 2006), affirmed,     20 
Vet. App. 537 (2006). 
While the decision in Dingess/Hartman talks about "service 
connection" and involves downstream initial rating and 
effective date claims, the impact of this decision is not 
limited to Fenderson v. West, 12 Vet. App. 119 (1999) - type 
situations involving the assignment of staged initial 
disability ratings.  Because the Court's decision is premised 
on the five elements of a service connection claim, it is the 
consensus opinion within the Department that the analysis 
employed can be analogously applied to any matter that 
involves any one of the five elements of a 
"service connection" claim.  For example, the notice for an 
increased rating claim needs to include a discussion of the 
effective date element, and the notice for a reopening claim 
needs to discuss both the rating and effective date elements, 
etc.  Similarly, even for claims that "fall beyond" the 
five basic elements of a service connection claim, such as 
special monthly compensation, pension, etc., the effective 
date to be assigned if the claim is granted is a matter that 
needs to be addressed in the VCAA notice.

Consistent with the above-referenced criteria concerning the 
criteria of the     VCAA notice that must be provided to a 
claimant for VA compensation benefits, the veteran has been 
appropriately informed of the significance of the VCAA's  
duty to notify and assist to the continuing development of 
the claims currently under consideration.  In this instance, 
the requirements for comprehensive notice were satisfied 
through the issuance to the veteran of a detailed June 2002 
VCAA letter, as well as a September 2003 statement of the 
case (SOC) pertaining to these issues and subsequent 
supplemental SOCs (SSOCs).  
 
Initially, the timing of the above-referenced June 2002 VCAA 
notice letter was appropriate in conjunction with the 
continuing development of the claims presently under review.  
The Court in Pelegrini II prescribed as the legal definition 
of        timely notice the sequence of events whereby VCAA 
notice is provided in advance of the initial adjudication of 
the claim on appeal.  See also 38 U.S.C.A. § 5103(a);           
38 C.F.R. § 3.159(b)(1).  Here, this notice letter sent to 
the veteran preceded             by approximately one-month 
the July 2002 rating decision that initially considered and 
denied on the merits his claims.  This included both his 
service connection claim and claim for increased rating for a 
liver condition, in advance of the subsequent April 2005 
award of a separate rating for symptomatology associated with 
the underlying service-connected status-post liver 
transplant.  So the VCAA notification provided in this 
instance was timely sent.

Also of significance, the requirement that a veteran is 
issued content-specific       notice pertaining to the claim 
he or she intends to establish has likewise been met.            
In this regard, the June 2002 correspondence explained to the 
veteran the general requirements to establish a valid claim 
for service connection, as well as a claim   for increased 
rating -- namely, that which demonstrated that his service-
connected disability had undergone an increase in severity.  
The September 2003 SOC and remaining SSOCs also set forth 
explanation of what were the specific elements of the claims 
that had not yet been established, and provided citation to 
the provisions under the rating schedule for the evaluation 
of digestive disorders, including both the former and revised 
applicable criteria.  Also, the June 2002 notice letter 
provided an explanation as to whose responsibility, VA's or 
himself, it was to obtain additional evidence relevant to the 
disposition of the claims at issue -- including that VA would 
undertake reasonable efforts to assist in obtaining           
any additional remaining medical records, employment records, 
or other              Federal records.  See Quartuccio 
v. Principi, 16 Vet. App. 183, 186-87 (2002).  Accordingly, 
the first three elements of satisfactory VCAA notice as set 
forth through the Pelegrini II decision have effectively been 
met.  

While the letter satisfied the first three notice 
requirements outlined in 38 C.F.R.     § 3.159(b)(1) and 
Pelegrini II, it did not include the specific language of the  
"fourth element" mentioned above.  This aside, the veteran 
has received sufficient explanation as to how to provide 
further relevant evidence, such that the intended purpose of 
this final element of VCAA notice was nonetheless met.

In a precedent opinion, VA's General Counsel addressed the 
issue of the "fourth element" of the VCAA notice as 
outlined by the Court in Pelegrini v. Principi, 17 Vet. App. 
412 (2004) (Pelegrini I).  See VAOPGCPREC 1-04 (Feb. 24, 
2004).  The "fourth element" language in Pelegrini I is 
substantially identical to that of Pelegrini II, as 
mentioned, requiring VA under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) to request the claimant provide any 
evidence in his or her possession that pertains to the 
claim.  Id.  The General Counsel's opinion held that this 
language was obiter dictum and not binding on VA.  See 
VAOPGCPREC 1-04 (Feb. 24, 2004); see also Pelegrini II, 18 
Vet. App. 112, 130 (2004) (Ivers, J., dissenting).  In 
addition, the General Counsel's opinion stated VA may make a 
determination as to whether the absence of such a 
generalized request, as outlined under § 3.159(b)(1), is 
harmful or prejudicial to the claimant.  For example, where 
the claimant is asked to provide any evidence that would 
substantiate his or her claim, a more generalized request in 
many cases would be superfluous.  Id.  The Board is bound by 
the precedent opinions of VA's General Counsel, as the chief 
legal officer for the Department.  38 U.S.C.A. § 7104(c) 
(West 2002).

Here, although the June 2002 letter did not contain the 
precise language specified  in 38 C.F.R. § 3.159(b)(1), the 
Board finds that the veteran was otherwise              fully 
notified of the need to give VA any evidence pertaining to 
his claims.          That correspondence requested that the 
veteran inform the RO about any additional information or 
evidence that he wanted it to attempt to obtain on his 
behalf.              So a more generalized request with the 
precise language outlined in § 3.159(b)(1) would be 
redundant.  The absence of such a request is unlikely to 
prejudice him, and thus, the Board finds this to be harmless 
error.  VAOPGCPREC 1-04                  (Feb. 24, 2004); see 
also Mayfield, 19 Vet. App. at 128, reversed and remanded, 
444 F.3d 1328 (Fed. Cir. 2006), affirmed, 20 Vet. App. 537 
(2006). 

Note also that, although the veteran was not provided notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the claimed disability of 
arthritis of the knees, this was nonprejudicial.  See Bernard 
v. Brown,                  4 Vet. App. 384, 394 (1993) (where 
the Board addresses a question that has not been addressed by 
the agency of original jurisdiction (AOJ, i.e., RO), the 
Board must consider whether the veteran has been prejudiced 
thereby).  This is because, since the Board will conclude 
below that the preponderance of the evidence is against his 
claim for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.


The relevant notice documents in this instance, admittedly, 
also did not provide comprehensive notice to the extent 
required in Dingess/Hartman as to the requirements for a 
higher rating for the service-connected conditions of status-
post liver transplant, and chronic active hepatitis C.  
However, this information was nonetheless provided to him 
through other notice documents of record, including,  as 
mentioned, the RO's June 2002 correspondence which informed 
him that he needed to establish a worsening of the symptoms 
of his service-connected disability to obtain a higher rating 
under the provisions of the rating schedule.  Moreover,        
the SOC and subsequent SSOCs provided a more in-depth 
discussion of the applicable diagnostic codes that directly 
warranted consideration in evaluating his disability.  So 
these documents effectively satisfied the requirement for 
notice concerning the disability rating element of his claim.  
See Dingess/Hartman,         19 Vet. App. at 491 ("Other 
statutory and regulatory provisions are in place to ensure 
that a claimant receives assistance throughout the appeals 
process.               ... To hold that section 5103(a) 
continues to apply after a disability rating or an effective 
date has been determined would essentially render sections 
7105(d) [SOC provisions] and 5103A [duty to assist 
provisions] and their implementing regulations insignificant 
and superfluous, thus disturbing the statutory scheme.").

And inasmuch as the veteran was not provided notice of the 
type of evidence necessary to establish a downstream 
effective date for the service-connected conditions of the 
liver, this was likewise nonprejudicial.  See Bernard,                         
4 Vet. App. at 394.  Since the Board will conclude below that 
the preponderance   of the evidence also weighs against his 
claim for an increased rating, the remaining issue as to the 
appropriate effective date to be assigned is likewise 
rendered moot.

Moreover, the RO has taken appropriate action to comply with 
the duty to assist the veteran with the development of his 
claims, including having obtained the veteran's 
service medical records (SMRs), copies of his service 
personnel records, his VA outpatient and hospitalization 
records over a period of several years, and reports of 
treatment from various private treatment providers.  The RO 
has also arranged for the veteran to undergo numerous VA 
examinations in connection with the claims  on appeal.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  To support 
his claims, the veteran has provided various personal 
statements and lay statements from other individuals.  He has 
also testified during a December 2003 hearing at  the RO 
before a DRO.

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed," and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the 
Board will address the merits of the claims.

Service Connection

Service connection may be granted for any current disability 
that is the result of     a disease contracted or an injury 
sustained while on active duty in the military. 38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303(a) (2006).

Certain conditions involving what are generally recognized 
as diseases of a chronic nature, such as arthritis, will be 
presumed to have been incurred in         service if 
manifested to a compensable degree within one year after 
service.      This presumption, however, is rebuttable by 
probative evidence to the contrary. 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of 
a nexus between the claimed in-service disease or injury and 
the present disease or injury. See, e.g., Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability . . .").  See also Maggitt v. West, 202 
F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 
1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 
546, 548 (2000).

In considering the merits of the veteran's claim for service 
connection for     arthritis of the knees, as a preliminary 
requirement to establish this claim, there is sufficient 
evidence of a current claimed disability to warrant 
additional inquiry into the likely etiology of that 
condition, including if causally related to service.            
The medical evidence of present pathology relevant to this 
claim, consists of an April 2002 VA outpatient record 
indicating the veteran underwent consultation   and treatment 
for osteoarthritis of the bilateral knees.  There is 
additional similar information from that clinic in October 
2004 with regard to an x-ray evaluation report showing mild 
degenerative joint disease and chrondocalcinosis, and a 
contemporaneous diagnosis of left knee medial and lateral 
meniscal tears.                 

The presence of competent evidence of the likelihood of a 
present disability,          as indicated, is the first 
criterion to demonstrate a valid claim.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  See 38 U.S.C. § 1110 (formerly § 310)).  In the 
absence of proof       of present disability there can be no 
valid claim.").  See, too, Degmetich v. Brown, 104 F.3d 1328 
(1997).

There remains for consideration however, the remaining 
criterion of having demonstrated that the claimed disability 
is medically related to an incident of military service.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).                        
See also Watson v. Brown, 4 Vet. App. 309, 314 (1993); 38 
C.F.R. § 3.303(d)     ("A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service.").  
The determination as to whether a claimed disorder is 
associated with service cannot be resolved entirely through 
unsubstantiated lay evidence in and of itself, and must be 
evaluated according to  competent medical evidence.  See 
Espiritu v Derwinski, 2 Vet. App. 492, 494 (1992); Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Layno v. Brown,                     
6 Vet. App. 465 (1994); Robinette v. Brown, 8 Vet. App. 69, 
74 (1995). 



It initially warrants mention that immediately following 
service, the evidence         does not substantiate the 
veteran had arthritis, or another disorder associated with a 
knee disability, which is a qualifying condition that under 
the applicable law and regulations may be deemed to have been 
presumed incurred in service.                   Rather, the 
first indication from the record of a relevant knee disorder 
is the    above-referenced April 2002 VA outpatient clinical 
report that provided a      clinical diagnosis of 
osteoarthritis of the bilateral knees; this is dated from 
more than two decades since separation from service.  So 
there is no evidence that arthritis manifested within one-
year of separation of service to at least a compensable 
degree (i.e., 10 percent) -- and therefore, the condition at 
issue           may not be presumed to have been incurred 
therein.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  Thus, a finding of a nexus to 
service in this particular instance would require a positive 
determination on causality from  a competent medical 
professional based on sufficient review of the relevant 
treatment history.                             

When providing for an appropriately detailed review of the 
veteran's current        knee pathology, in conjunction with 
the evidence of medical evaluation and treatment during and 
since service, there is no probative evidence to demonstrate 
that his claimed arthritis is indeed attributable to his 
service.  Upon review of SMRs, these do not include reference 
to any knee injury or instance of treatment  for the same.  
There is likewise no other competent evidence or indication 
of a precipitating in-service injury pertaining to either 
knee.  And following service,     as indicated, there was an 
absence of a knee disorder -- essentially, a lack of 
continuity of symptomatology that would otherwise help 
establish a link to service, without evidence of a chronic 
condition originally determined to exist therein.                
See 38 C.F.R. § 3.303(b).  See, too, Savage v. Gober, 
10 Vet. App. 488, 495-498 (1997).  In any event, there is no 
medical opinion of record from any physician   that indicates 
that a current arthritic condition of the knees is 
objectively associated with service.



Accordingly, without competent and probative evidence that 
the claimed condition is due to service, or relevant 
symptomatology in service that would indicate even a 
potential likelihood that such a causal relationship exists, 
the comprehensive requirements for a claim for service 
connection are not met.  Since the preponderance of the 
evidence is unfavorable as to the veteran's claim for            
service connection for arthritis of the knees, the benefit-
of-the-doubt doctrine            does not apply, and the 
claim must be denied.  38 U.S.C.A. 5107(b); 38 C.F.R.            
§ 3.102.  See also Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

Higher Rating

Disability evaluations are determined by the application of a 
schedule of ratings that is based as far as practical on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2006).  Not all cases will 
show all of the findings for a specific rating, especially in 
the more fully described grades of disabilities, but the 
higher of two evaluations will be assigned if the disability 
more closely approximates the criteria for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. §§ 4.7, 
4.21.  In assessing the degree of disability of a service-
connected condition,              the disorder and reports of 
rating examinations are to be viewed in relation to the whole 
history.  38 C.F.R. §§ 4.1, 4.2.  See, too, Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Consideration of factors 
that are wholly outside the rating criteria provided by 
regulation is error.  Massey v. Brown, 7 Vet. App. 204, 208 
(1994) (citing Pernorio v. Derwinski, 2 Vet. App. 625, 628 
(1992)).

Where, as here, entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  





The veteran's service-connected condition of status-post 
liver transplant,                 is currently rated at the 
30-percent level under 38 C.F.R. § 4.114, DC 7351.     Under 
that diagnostic code, pertaining to a liver transplant, a 100 
percent rating        is to be assigned for an indefinite 
period from the date of hospital admission for transplant 
surgery.  The minimum rating that may be awarded at any time 
period under this diagnostic code is 30 percent.  A note to 
this criteria provides that a rating of 100 percent shall be 
assigned as of the date of hospital admission for transplant 
surgery and shall continue.  One year following discharge, 
the appropriate disability rating shall be determined by 
mandatory VA examination.  Any change in evaluation based 
upon that or any subsequent examination shall be subject to 
the provisions of section 38 C.F.R. § 3.105(e) (i.e., 
procedural requirements for reduction in compensation 
benefits).  See 38 C.F.R. § 4.114,      DC 7351 (2006).

Also, the veteran has been awarded a separate 10 percent 
rating for chronic active hepatitis C, since September 24, 
2003, pursuant to 38 C.F.R. § 4.114, DC 7345.

Effective July 2, 2001, VA revised a substantial portion of 
the schedular rating criteria for the evaluation of digestive 
disorders - including hepatitis.                 See 66 Fed. 
Reg. 29,486 (May 31, 2001) (codified at 38 C.F.R. § 4.114).             
The veteran filed a claim for increase for his service-
connected condition of           the liver, then considered 
as chronic hepatitis C with cirrhosis prior to having 
undergone a liver transplant, in March 2001.  

Generally, when a law or regulation changes during the 
pendency of a claim,      VA must first determine whether 
the statute or regulation identifies the types of claims to 
which it applies.  If the statute or regulation is silent, 
VA must determine whether applying the new provision to 
claims that were pending when it took effect would produce 
genuinely retroactive effects.  If so, VA ordinarily should 
not apply the new provision to the claim -- however, if 
there are no resulting retroactive effects, VA ordinarily 
must apply the new provision.  See VAOPGCPREC 7-2003 
(Nov. 19, 2003).  See, too, 38 U.S.C.A. § 5110(g); 38 C.F.R. 
§ 3.114; VAOPGCPREC 3-2000 (Apr. 10, 2000).  The former 
criteria, on the other hand, if more favorable, may be 
applied without any such limitations.
DC 7345 as in effect prior to July 2, 2001, for the 
evaluation of infectious hepatitis, provided that a 
noncompensable (i.e., 0 percent) rating was warranted when 
hepatitis was healed and nonsymptomatic.  A 10 percent rating 
was assignable for demonstrable liver damage with mild 
gastrointestinal disturbance.  A 30 percent rating was 
assignable for minimal liver damage with associated fatigue, 
anxiety, and gastrointestinal disturbance of lesser degree 
and frequency but necessitating dietary restriction and other 
therapeutic measures.  A 60 percent rating was warranted for 
moderate liver damage and disabling recurrent episodes of 
gastrointestinal disturbance, fatigue, and mental depression.  
Where infectious hepatitis was shown to involve marked liver 
damage manifested by liver function test and marked 
gastrointestinal symptoms, or episodes of several weeks 
duration aggregating three or more a year and accompanied by 
disabling symptoms requiring rest therapy, a 100 percent 
evaluation was warranted.  38 C.F.R. § 4.114, DC 7345 (2000).   

Effective from July 2, 2001, DC 7345 was recharacterized from 
"infectious hepatitis" to "chronic liver disease without 
cirrhosis (including hepatitis B, chronic active hepatitis, 
auto-immune hepatitis, hemochromatosis, drug-inducted 
hepatitis, etc., but excluding bile duct disorders and 
hepatitis C)."  This DC provides that chronic liver disease, 
to include hepatitis B, which is nonsymptomatic warrants a 
noncompensable evaluation.  A 10 percent rating is assignable 
for intermittent fatigue, malaise, and anorexia, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least one 
week, but less than two weeks, during the past 12-month 
period.  A 20 percent rating is assignable for daily fatigue, 
malaise, and anorexia, (without weight loss and hepatomegaly 
[enlargement of the liver]), requiring dietary restriction or 
continuous medication, or; incapacitating episodes (with 
symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least two weeks, but less than four 
weeks, during the past 12-month period.  A 40 percent rating 
is assignable for daily fatigue, malaise, and anorexia, with 
minor weight loss and hepatomegaly, or; incapacitating 
episodes (with symptoms such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right upper quadrant 
pain) having a total duration of at least four weeks, but 
less than six weeks, during the past 12-month period.  A 60 
percent rating is warranted for daily fatigue, malaise, and 
anorexia, with substantial weight loss (or other indication 
of malnutrition), and hepatomegaly, or; incapacitating 
episodes (with symptoms such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right upper quadrant 
pain) having a total duration of at least six weeks during 
the past 12-month period, but not occurring constantly.  
Near-constant debilitating symptoms (such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) warrant the assignment of a 100 percent 
rating.  38 C.F.R. § 4.114, DC 7345 (2006).   

Associated with Diagnostic Code 7345, are Note (1):  Evaluate 
sequelae, such as cirrhosis or malignancy of the liver, under 
an appropriate diagnostic code, but do not use the same signs 
and symptoms as the basis for evaluation under DC 7354 and 
under a diagnostic code for sequelae.  (See § 4.14.).  Note 
(2):  For purposes of evaluating conditions under Diagnostic 
Code 7345, "incapacitating episode" means a period of acute 
signs and symptoms severe enough to require bed rest and 
treatment by a physician.  Note (3):  Hepatitis B infection 
must be confirmed by serologic testing in order to evaluate 
it under diagnostic code 7345.  38 C.F.R. § 4.114, DC 7354 
(2006).

A.	Status-post Liver Transplant

In the July 2002 rating decision presently on appeal, the RO 
evaluated the veteran's service-connected condition of the 
liver, previously identified as chronic hepatitis C with 
cirrhosis, based upon his having undergone in June 2001 a 
liver transplant and subsequent recuperation from that 
procedure, in accordance with 38 C.F.R. § 4.114, Diagnostic 
Code 7351.  The RO assigned a temporary evaluation of 100 
percent effective June 20, 2001, with a 30 percent evaluation 
thereafter as of July 1, 2002.  

As indicated, DC 7351, pertaining to a liver transplant, 
provides that a 100 percent rating is to be assigned 
indefinitely from the date of hospital admission for 
transplant surgery -- and that any decrease in compensation 
must be accomplished through a reduction in rating action, 
that is consistent with the provisions of           38 C.F.R. 
§ 3.105(e) (i.e., procedural requirements for reduction in 
compensation benefits).  
With regard to those measures that must be taken when a 
rating reduction is considered warranted set forth at 38 
C.F.R. § 3.105(e), preliminarily, a rating proposing the 
reduction or discontinuance will be prepared setting forth 
all material facts and reasons.  The beneficiary will then be 
notified at his or her latest address of record of the 
contemplated action and furnished detailed reasons therefor,                 
and will be given 60 days for the presentation of additional 
evidence to show that compensation payments should be 
continued at their present level.  If additional evidence is 
not received within that period, final rating action will be 
taken and         the award will be reduced or discontinued 
effective the last day of the month               in which a 
60-day period from the date of notice to the beneficiary of 
the                 final rating action expires.  

In the instant case, notwithstanding that the RO has 
adjudicated the claim             under review as one for a 
rating higher than 30 percent since July 1, 2002,  according 
to the express language of the rating criteria, the actual 
issue which is presented is the propriety of the reduction in 
rating from 100 to 30 percent from  that date.  And to this 
effect, as the rating criteria indicates, a claimant would be 
entitled to the procedural protections available under 38 
C.F.R. § 3.105(e).              As a general matter, where 
the RO has effected a reduction in rating without   having 
complied with section 3.105(e), the reduction is found to be 
void ab initio.                                See Kitchens 
v. Brown, 7 Vet. App. 320, 325 (1995); Schafrath, 1 Vet. App. 
at 595. This would include initially, a notice of proposed 
reduction in rating, followed by the opportunity to present 
additional evidence and receive a pretermination hearing, 
which did not occur in this instance.  Here, however, in 
addition to the extent of compensation benefits to which the 
veteran is entitled due to his service-connected 
disabilities, he is also presently in receipt of a 
total disability rating based on individual unemployability 
(TDIU) -- which has been in effect as of                      
March 8, 1995.  So a reduction in rating action involving any 
service-connected disability would not impact the overall 
level of compensation benefits he receives on a monthly 
basis, inasmuch as he is already receiving a 100-percent 
rating           on account of his TDIU.  


On this subject, VA's Office of General Counsel has held that 
the provisions of         38 C.F.R. § 3.105(e) do not apply 
where there is no reduction in the amount of compensation 
payable.  Rather, the regulation is only applicable where 
there has occurred both a reduction in evaluation and a 
reduction or discontinuance of compensation payable.  
Therefore, where the evaluation of a specific disability is 
reduced, but the amount of compensation is not reduced 
because of a simultaneous increase in the evaluation of one 
or more other disabilities, section 3.105(e) does not apply.  
See VAOPGCPREC 71-91 (Nov. 7, 1991).  See also VAOPGCPREC 29-
97       (Aug. 7, 1997).

As such, the notice provisions of section 3.105(e) do not 
apply, and the substantive consideration of the proper 
disability evaluation for the condition under evaluation can 
proceed on the merits. 

The medical evidence relevant to determining the extent of 
his condition includes the report of his June 2002 
examination of the liver, which indicated that subsequent to 
his transplant approximately one-year previously, the 
transplant appeared to have taken well.  The veteran was 
followed for his transplant care through a private facility, 
and was seen by his transplant physicians about once every 
month.             He stated that he continued to feel 
fatigued and had mild tremulousness.    Compared to his 
overall condition prior to the transplant, he felt that he 
had recovered well, and no longer had the extreme fatigue 
that he had prior to receiving the new liver.  He was on 
immunosuppressive medications.  The most recent liver 
function tests available indicated results all within the 
normal range.  

On physical examination, there was no significant tremor 
observable.  The veteran had a well-healed scar from his 
recent liver transplant surgery.  A neurological examination 
was within normal limits, without any significant sensory 
deficits.     An impression was provided of hepatitis C 
complicated by cirrhosis, with laboratory data that indicated 
normal hepatic function as of December 2001.  There was no 
evidence of recurrence of hepatitis thus far.  The veteran 
was on immunosuppressive therapy which he would probably 
require indefinitely. 

When considering the above, which represents the only in-
depth source of information concerning his condition status-
post transplant up until the     September 24, 2003 effective 
date of the award of a separate 10 percent rating      for 
hepatitis C, the 30 percent rating already in effect would 
appear to represent    the appropriate evaluation.  The 
veteran had recovered to a significant extent from transplant 
surgery, and there was no symptomatology of the original 
liver condition found to exist other than fatigue, which was 
less severe than that which preceded  the transplant 
procedure.  Liver function tests were completely within 
normal limits. There was no indication of any resumption of 
symptoms of hepatitis C, or the previously diagnosed 
cirrhosis, that would warrant evaluation based on those 
specific conditions.  Thus, the most accurate level of 
compensation at this point       in time was that of a 30-
percent, the minimum available rating at 38 C.F.R. § 4.114, 
DC 7351.

Subsequently, in April 2005, the RO granted a separate rating 
of 10 percent from status-post liver transplant, for chronic 
active hepatitis C, effective September 24, 2003, after 
laboratory test results indicated the onset of findings 
associated with  that additional condition.  Thus, from this 
time period onwards, the evaluation of any residuals of his 
liver transplant would not include consideration of symptoms  
of hepatitis C.  In this regard, a reexamination in May 2004 
indicated that the veteran had been stable since his liver 
transplant.  There were present superficial veins on the 
abdomen, although no other abnormalities on objective 
examination   of relevance to his condition.  So there is 
again no compensable symptomatology,      other than that 
which has already been separately considered for active 
hepatitis C.  

The VA outpatient clinical records since obtained also show 
the presence of varices and ascites, but do not establish 
complaints or findings of related disabilities or functional 
impairment.  These treatment records do not show the onset of 
any other condition associated with a liver disorder.  
Assuming the possibility of some degree of identifiable 
impairment due to varices and ascites, even though not 
directly shown from the record, this would involve no more 
than a mild level of disability if eventually associated with 
a condition such as visceroptosis (descent of viscera from 
normal positions) which permits a single 10 percent rating, 
or if due to hepatitis C, would require consideration 
specifically based on that distinct condition.                
See 38 C.F.R. § 4.114, DC 7342.  Hence, the evidence of 
record thus warrants the continuation of a 30 percent rating 
under DC 7351 up until the present time. 

B.	Chronic Acute Hepatitis C

In determining the appropriate level of disability 
compensation for the veteran's hepatitis C since the 
September 24, 2003 award of this benefit, the revised 
criteria for evaluating this disorder at 38 C.F.R. § 4.114, 
DC 7345 (effective from July 2, 2001) requires application.  
Of similar significance, is that inasmuch as the veteran 
filed his initial claim for increase in March 2001, the prior 
version of DC 7345        may also be applied if permitting a 
more favorable result under the circumstances.  See 
VAOPGCPREC 7-2003 (Nov. 19, 2003).  See, too, VAOPGCPREC 3-
2000 (Apr. 10, 2000).  

On the veteran's May 2004 reexamination for disorders of the 
liver, it was then observed that he had experienced a 
recurrence of his hepatitis C infection               as 
indicated in a laboratory test finding dated in September 24, 
2003.                   The recurrence was considered to be 
slowly progressive.  He had the symptom      of severe 
fatigue.  There were superficial veins on the abdomen.  He 
denied         having had any incapacitating episodes, 
abdominal pain, bleeding or jaundice.    The diagnosis 
rendered was that of status-post liver transplant with 
recurrence of his infection, with liver function that 
remained stable, although he continued to have the 
manifestation of fatigue.  

His VA outpatient treatment records also include a continuing 
notation since January 2004, as to the existence of varices 
and ascites.  No additional abnormalities were indicated.

In order to support the assignment of a disability rating 
greater than the present award of 10 percent for hepatitis C, 
under the revised criteria, the objective requirements for a 
20 percent rating consist of daily fatigue, malaise, and 
anorexia, (without weight loss and hepatomegaly), requiring 
dietary restriction or continuous medication; or otherwise, 
incapacitating episodes of between two and four weeks 
duration over the past 12-month period.  See 38 C.F.R. § 
4.114, DC 7345.  
Based upon the above, though, the only relevant symptom 
present directly considered under the rating criteria is that 
of ongoing fatigue.  As for malaise and anorexia, these 
manifestations are not shown; nor is the veteran required to 
utilize dietary restrictions and/or medication to treat these 
symptoms.  While he does have some abdominal varices and 
ascites which may be due to his condition, given the absence 
of several other components of the applicable criteria, these 
symptoms alone (and particularly without identical functional 
impairment) would not warrant the next higher rating. See 38 
C.F.R. § 4.10 ("the basis of disability evaluations is the 
ability of the body  as a whole... to function under the 
ordinary conditions of daily life including employment").  
Likewise, he does not have incapacitating episodes with the 
requisite frequency.  Additionally, inasmuch as his recent 
liver function tests have been essentially normal, and there 
is no evidence that fatigue and/or any gastrointestinal 
symptoms have required reliance upon dietary restriction or 
other measures, a 30 percent rating also is not warranted 
under the revised version of DC 7345.  

So a 10 percent rating remains the most accurate 
approximation of the current severity of hepatitis C, as 
distinct from his service-connected status-post              
liver transplant.

C.	Extraschedular Rating

The potential application of the various other provisions of 
Title 38 of the Code of Federal Regulations have also been 
considered, including 38 C.F.R. § 3.321(b)(1), which provides 
procedures for assignment of an extraschedular evaluation.  
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  But the 
veteran has not shown that his service-connected hepatitis C 
or any other conditions of the liver, status-post liver 
transplant, have caused him marked interference with 
employment, meaning above and beyond that contemplated by his 
current schedular rating.   Also, these conditions in and of 
themselves have not necessitated frequent periods of 
hospitalization, other than the treatment during and in the 
months following his liver transplant.  Nor have they been 
shown to have otherwise rendered impracticable the 
application of the regular schedular standards.  In the 
absence of the evidence of such factors, the Board is not 
required to remand this case to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

D.	Conclusion

Accordingly, the claims for increased ratings for status-post 
liver transplant,         and hepatitis C, must be denied.  
The preponderance of the evidence is against his claims for a 
higher rating, so the benefit-of-the-doubt doctrine does not 
apply. 38 C.F.R. § 4.3; see also Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996); Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).


ORDER

The claim for service connection for arthritis of the knees 
is denied.

The claim for a higher rating than 30 percent for history of 
chronic hepatitis C       with cirrhosis, status-post liver 
transplant, is denied.

The claim for a higher rating than 10 percent for chronic 
active hepatitis C,         with fatigue, refractory to 
therapy, is denied.  












REMAND

Initially, as indicated, the VCAA was signed into law on 
November 9, 2000. See 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2006).  

As also alluded to, in the consolidated appeal of 
Dingess/Hartman v. Nicholson,       19 Vet. App. 473, the 
Court held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a "service connection" claim:  (1) veteran status; 
(2) existence of a disability;            (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  

At the current stage in the development of the claim 
remaining on appeal for a higher rating for diabetes 
mellitus, type II, still further notification of the 
significance of the VCAA's duty to notify and assist to this 
claim is essential,        in that the only relevant notice 
correspondence issued thus far pertained to the original 
claim for service connection for this disability.  However, 
in the July 2002 rating decision on appeal, the RO has 
already awarded service connection for this condition.  The 
present claim is for higher initial ratings for service-
connected diabetes -- for a rating higher than 40 percent 
from March 27, 2001 to       December 30, 2003, and higher 
than 60 percent since December 31, 2003                (in 
accordance with Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999)),           and thus while premised upon the original 
award of service connection,     nonetheless represents a 
distinct issue.

Previously, in VAOPGCPREC 8-2003 (Dec. 22, 2003), VA's 
General Counsel held that a claimant need not receive another 
notice letter on a "downstream issue" (i.e., a claim for a 
higher initial rating or earlier effective date), where he 
has already been afforded adequate VCAA notice for 
entitlement to the underlying VA benefit granted.  However, 
this precedential opinion has since been effectively 
overruled by the holding in Dingess/Hartman, requiring an 
explanation before initial adjudication of the claim as to 
both the downstream disability rating             and 
effective date elements.  And if not actually feasible to 
provide such       content-specific notice prior to initial 
adjudication of the claim (as here, where that decision has 
already been issued), the notice may nonetheless be sent 
through post-decisional documents that permit the veteran 
full participation in the adjudication of his claim.  See, 
e.g., Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), 
reversed and remanded, 444 F.3d 1328 (Fed. Cir. 2006), 
affirmed, 20 Vet. App. 537 (2006). See, too, 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in a statement of the 
case (SOC) or supplemental SOC (SSOC), is sufficient to cure 
a timing defect).

So a remand is necessary for issuance to the veteran of a 
comprehensive VCAA notice letter that is specific to the 
claims on appeal for increased initial ratings.       In 
addition, the supplemental notice letter provided to the 
veteran will also permit notification to him of the 
downstream effective date element of his claim,  consistent 
with the holding in the Dingess/Hartman decision. 

Accordingly, this claim is REMANDED to the RO (via the AMC) 
for the following development and consideration:

1.	Prior to any further adjudication of 
the claim for higher initial ratings 
for diabetes mellitus, send the veteran 
a VCAA letter in accordance with 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and all other applicable 
legal precedent.  This correspondence 
must provide him with notice as to any 
information, and any medical or lay 
evidence, not previously provided to VA 
that is necessary to substantiate this 
claim.      Also apprise him of the 
evidence he is responsible for 
obtaining and submitting, and the 
evidence VA will obtain on his behalf, 
and request that he submit any 
additional evidence in his possession 
that pertains to this claim. 

This additional letter, consistent with 
38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), must include an 
explanation of the information or 
evidence needed to establish a 
downstream disability rating and 
effective date for this claim, as 
recently outlined by the Court in 
Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

2.	Obtain all additional records 
pertaining to the veteran's outpatient 
treatment at the Newington VA Medical 
Center (VAMC) since April 2005, and 
then associate all records obtained 
with the claims file.  

3.	Review the claims file.  If any 
development is incomplete, take 
corrective action before 
readjudication.  Stegall v. West, 11 
Vet. App. 268 (1998).

4.	Then readjudicate the claim on appeal 
for a higher rating for diabetes 
mellitus, type II, initially rated at 
the 40-percent level from March 27, 
2001 to December 30, 2003, and at the 
60-percent level from December 31, 2003 
onwards, in light of the additional 
evidence obtained.  This includes the 
continuing consideration by the AMC as 
to whether the ratings for service-
connected diabetes mellitus should be 
"staged."  See Fenderson, 12 Vet. App. 
at 125-26.       If the claim is not 
granted to the veteran's satisfaction, 
prepare another SSOC and send it to him 
and his representative.  Give them time 
to respond before returning this case 
to the Board for further appellate 
consideration.


The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  

The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).







 Department of Veterans Affairs


